Citation Nr: 1234492	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim for entitlement to service connection for a right arm, elbow, and shoulder disability, claimed as secondary to service-connected right wrist condition, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lung/respiratory disability, claimed as due to exposure to gas, diesel, alcohol, ether, and antifreeze fumes.

4.  Entitlement to service connection for body misalignment, including malalignment of the penis and navel, claimed as due to missing stomach tissue secondary to service-connected abdominal scar.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to September 1972, with one year, eleven months, and eleven days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2011, the Veteran presented testimony relevant to his appeal at a Board hearing held before the undersigned at the local RO.  A transcript of the hearing is associated with the record.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals additional development is necessary before proceeding with appellate review.

At the Board hearing, the Veteran stated that he had been in receipt of Social Security disability benefits since approximately 2006.  At that time, he was uncertain which conditions were the bases for the award of benefits.  However, at the November 2008 private psychological evaluation, the Veteran indicated that he was placed on Social Security disability due to multiple physical and psychological problems.  His statements potentially suggest that he may be in receipt of Social Security disability benefits, at least in part, due to his claimed disabilities.  Although the Veteran has submitted some relevant records pertaining to his receipt of Social Security benefits, it does not appear that all pertinent records have been submitted and no request for such records has ever been made by VA.  Therefore, a remand to obtain these records is necessary.  See 38 C.F.R. § 3.159(c)(2); see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Additionally, the Veteran underwent a mental disorders examination in connection with his claimed psychiatric disability in August 2007 and the examiner then concluded that the Veteran did not suffer from any Axis I disorder other than already service-connected PTSD.  However, since that examination, the Veteran has submitted a private psychological evaluation dated in November 2008 showing Axis I diagnoses of Major Depressive Disorder (MDD) and Pain Disorder, in addition to PTSD.  Also, when the Veteran underwent a PTSD examination in July 2009 in connection with a claim for increase, that examiner found that Veteran had an Axis I diagnosis of depression not otherwise specified (NOS), in addition to PTSD.  In light of the foregoing, the Board finds that a remand for a supplemental medical opinion that considers such evidence is warranted.   

Furthermore, the Veteran told the undersigned at the hearing that he had received medical treatment through the Portland VA medical center (VAMC) approximately four or five times during the period from 1972 to 1990.  It neither appears that any VA treatment records from that period are included in the record nor that any attempt to obtain such records was previously made.  Therefore, those records should also be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are deemed to be constructively of record in proceedings before the Board). 

The Veteran has also repeatedly expressed some concern that his treatment records for his period of service from 1967 to 1969 have not been considered in connection with his appeal.  It is unclear whether all service treatment records from the period have been obtained.  While the record includes the March 1967 enlistment examination report and report of medical history, as well as a September 1967 Medical History questionnaire, the July 2007 request that generated such records asked for records for the period from April 1969 to June 1970.  Therefore, upon remand, another request for such records covering the proper service period should be made.   
   
Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding treatment records dated from September 1972 to December 1990 pertaining to the Veteran's treatment for any of his claimed disabilities through the Portland VAMC, to include any records from the Vancouver outpatient clinic. 

If these requested records are unavailable, or the search for them otherwise yields negative results, this must be documented in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request any outstanding STRs for the Veteran during the period from March 1967 to April 1969 and associate them with the record.  

If these requested records are unavailable, or the search for them otherwise yields negative results, this must be documented in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

4.  After actions #1 through #3 above have been accomplished to the extent possible, obtain a supplemental medical opinion from the August 2007 mental disorders examiner (or another appropriate mental health professional if G.S., Ph.D. is not available) based on review of the record.  Another examination is not required.  If another mental disorders examination is needed in order to provide the requested opinion, please so schedule.  All relevant documents, to include the claims file and a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report.  

Based on review of relevant documents, particularly those associated with the record since the August 2007 examination, the examiner/reviewer should state, for each diagnosis of a psychiatric disorder other than PTSD, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability: (1) had its onset during active military service or is otherwise causally or etiologically related to service; or (2) was caused or aggravated (permanently worsened, as opposed to temporary or intermittent flare-up) by any service-connected disability.  

The Veteran is service-connected for a right wrist disability, PTSD, and multiple scar disabilities in the areas of the abdomen, right hand, and left anterior thigh. 

In providing the opinion, please consider the November 2008 private psychological evaluation and the July 2009 PTSD examination.  

The examiner/reviewer should consider lay and medical evidence contained in the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions.  The examiner/reviewer should further consider any relevant medical principles, to the extent appropriate.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question without resorting to speculation, the examiner/reviewer should so state, and explain why that is so.  

4.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

